2 F.3d 369
CHURCH OF the LUKUMI BABALU AYE, INC., a non-profitcorporation and Ernesto Pichardo, Plaintiffs-Appellants,v.CITY OF HIALEAH, Defendant-Appellee.
No. 90-5176.
United States Court of Appeals,Eleventh Circuit.
Sept. 21, 1993.

Maurice Rosen, Miami Beach, FL, Douglas Laycock, Austin, TX, Mitchell A. Horwich, Coral Gables, FL, Jorge A. Duarte, Miami, FL, for plaintiffs-appellants.
Edward McGlynn Gaffney, Valparaiso, IN, for amicus curiae.
Richard G. Garrett, Stuart H. Singer, Miami, FL, for defendant-appellee.
Gary L. Francione, Rutgers University School of Law, Newark, NJ, for amicus curiae, ASPCA.
Roger A. Kingler, Washington, DC, for amicus curiae, Humane Soc. of U.S.A.
Jeanne Baker, ACLU Foundation of Florida, Miami, FL, for Church of Lukumi Babalu Aye.
Appeal from the United States District Court for the Southern District of Florida (No. 87-1795-CIV-EPS), Eugene P. Spellman, Judge.
ON REMAND FROM SUPREME COURT OF UNITED STATES
Before FAY and COX, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
The Supreme Court of the United States granted a writ of certiorari in this case and reversed the judgment of this court.  Church of the Lukumi Babalu Aye, Inc., et al. v. City of Hialeah, --- U.S. ----, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993).


2
It is ORDERED that the judgment of the district court is reversed and this action remanded to the district court for further proceedings in conformity with the opinion of the Supreme Court.


3
REVERSED and REMANDED.